Exhibit 10.1

EXCHANGE AND PURCHASE AGREEMENT

                              (including any other persons or entities
exchanging Existing Notes (as defined below) or purchasing New Notes (as defined
below) hereunder for whom the undersigned Holder holds contractual and
investment authority, the “Holder”) enters into this Exchange and Purchase
Agreement (the “Agreement”) with Savient Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), on May 7, 2012 whereby the Holder will (a) exchange
(the “Exchange”) certain of the Company’s 4.75% Convertible Senior Notes
due 2018 (the “Existing Notes”) for certain of the Company’s Units (as defined
below), each Unit consisting of (i) $1,000 principal amount at maturity new
Senior Secured Discount Notes due 2019 (the “New Notes”) that will be issued
pursuant to the provisions of an Indenture, to be dated as of May 9, 2012 in the
form of Exhibit A hereto (the “Indenture”) between the Company, each of the
guarantors named therein (the “Guarantors”) and U.S. Bank National Association,
as Trustee (the “Trustee”) and collateral agent (the “Collateral Agent”) and
(ii) 23.4 warrants (each such warrant, a “Warrant”) to purchase common stock
(the “Warrant Shares”) on the terms set forth in the Warrant Agreement, to be
dated as of May 9, 2012 (the “Warrant Agreement”) between the Company and U.S.
Bank National Association, as warrant agent (clauses (i) and (ii) above together
constitute a “Unit” (and, together with the New Notes and Warrants which the
Units represent, the “Securities”), issued pursuant to one or more unit
certificates, collectively, the “Unit Certificates”) and/or (b) purchase for
cash (the “Purchase,” if applicable, and together with the Exchange, is referred
to herein as the “Exchange and Purchase”) additional New Notes and Warrants, to
be issued in the form of Units. The New Notes and the guarantees of the New
Notes (the “Guarantees”) will have the benefit of the Collateral Documents (as
defined in the Indenture), pursuant to which the Company and each Guarantor
will, among other things, grant first priority security interests in and liens
on certain of the assets and properties of the Company and the Guarantors, as
described in the Indenture and the Collateral Documents (the “Collateral”). This
Agreement, the Indenture, the New Notes, the Guarantees, the Collateral
Documents, the Warrant Agreement, the Warrants, the Units and the Unit
Certificates and the Other Agreements (defined below) are collectively herein
referred to as the “Transaction Documents.”

On and subject to the terms hereof, the parties hereto agree as follows:

Article I: Exchange of Existing Notes and Purchase of New Notes

Section 1.1 Exchange. At the Closing (as defined herein), the Holder hereby
agrees to exchange and deliver to the Company the following Existing Notes, and
in exchange therefor the Company hereby agrees to issue to the Holder the
principal amount of New Notes, in the form of Units (which shall include 23.4
Warrants for each $1,000 principal amount at maturity of New Notes), described
below and to pay in cash the following accrued but unpaid interest, through the
Closing, on such Existing Notes:

 

Principal Amount of Existing Notes to be Exchanged:

   $                                                             
(the “Exchanged Existing Notes”).

Principal Amount of New Notes to be Issued in the Exchange:

   $                                                             

(the “Exchanged New Notes”).

Cash Payment of Accrued but Unpaid Interest on Exchanged Existing Notes:

   $                                                             

(the “Cash Payment”).

Section 1.2 Purchase. At the Closing (as defined herein), the Holder hereby
agrees to purchase from the Company, and the Company hereby agrees to issue and
sell to the Holder, the following principal amount of the New Notes, in the form
of Units (which shall include 23.4 Warrants for each $1,000 principal amount at
maturity of New Notes), for the cash purchase price specified below:

 

Principal Amount of Notes to be Purchased:

   $                                                             

(the “Purchased New Notes”)

Purchase Price for Purchased New Notes:

   73.784032% of the principal amount of the Purchased New Notes ($____________)
(the “Purchase Price”).

 

Page 1 of 13



--------------------------------------------------------------------------------

Section 1.3 Closing. Subject to the terms and conditions hereof, the closing
(the “Closing”) of the Exchange and Purchase shall occur on May 9, 2012 (the
“Closing Date”) or such other date as the parties hereto may agree in writing.
At the Closing, (a) the Holder shall deliver or cause to be delivered to the
Company (i) all right, title and interest in and to the Exchanged Existing Notes
free and clear of any mortgage, lien, pledge, charge, security interest,
encumbrance, title retention agreement, option, equity or other adverse claim
thereto (collectively, “Liens”), together with any documents of conveyance or
transfer that the Company may deem necessary or desirable to transfer to and
confirm in the Company all right, title and interest in and to the Exchanged
Existing Notes free and clear of any Liens and (ii) the Purchase Price, in
immediately available cash in U.S. dollars, (b) the Company shall issue to the
Holder the Exchanged New Notes and the Purchased New Notes (collectively, the
“Holder’s New Notes”) in the form of Units and shall deliver to the Holder the
Cash Payment and (c) the Company shall issue to the Holder the Warrants in the
form of Units pursuant to the Warrant Agreement; provided, however, that the
parties acknowledge that the issuance of the Units to the Holder may be delayed
due to procedures and mechanics within the system of the Depository Trust
Company and that such delay will not be a default under this Agreement so long
as (i) the Company is using reasonable best efforts to effect the issuance of
one or more global notes representing the Units, (ii) such delay is no longer
than three business days, and (iii) interest shall accrue on such New Notes from
the date of the Indenture. Simultaneously with or after the Closing, the Company
may issue Units to one or more other holders of outstanding Existing Notes or to
other investors, subject to the terms of the Indenture and the Warrant
Agreement, respectively. Upon delivery of the Existing Notes to the Company, the
Existing Notes and all obligations thereunder and pursuant thereto shall be
cancelled and extinguished.

Section 1.4 Conditions to Closing.

(a) The obligation of the Holder hereunder to consummate the Exchange and
Purchase contemplated hereby at the Closing is subject to the satisfaction, at
or before the Closing Date, of each of the following conditions, provided that
these conditions are for the Holder’s sole benefit and may be waived by the
Holder at any time in its sole discretion by providing the Company with prior
written notice thereof:

(i) The Company and the Guarantors shall have executed and delivered each of the
Transaction Documents, other than any Other Agreements, to which they are a
party;

(ii) The Company and the Guarantors shall have performed in all material
respects all of their covenants and obligations to be performed prior to the
Closing Date under the Transaction Documents, other than any Other Agreements;

(iii) The Company and the Guarantors shall have delivered to the Holder a
certificate of the Company and each Guarantor, dated the Closing Date, executed
by the secretary of the Company and each Guarantor certifying in such capacity
and on behalf of the Company (i) as to the incumbency and signature of the
officer of the Company and each Guarantor who executed any of the Transaction
Documents; and (ii) as to the adoption of resolutions of the board of directors
of the Company and each Guarantor which are in full force and effect on the
Closing Date, authorizing (x) the execution and delivery of the Transaction
Documents, other than any Other Agreements, and (y) the performance of the
obligations of the Company and each Guarantor thereunder;

(iv) The Company shall have delivered to the Holder a certificate of the Chief
Executive Officer or Chief Financial Officer of the Company, dated the Closing
Date, to the effect that the representations and warranties of the Company in
this Agreement are true and correct in all material respects (except for those
representations and warranties that are qualified by materiality, which shall be
true and correct in all respects) as of the date when made and as of the Closing
Date with the same effect as if made on the Closing Date (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specified date) and that the Company and the
Guarantors have complied in all material respects with all the agreements and
satisfied all the conditions on its part to be performed or satisfied at or
prior to the Closing Date;

(v) Simultaneously with the Closing, the Company shall issue an aggregate
principal amount of New Notes that, together with notes issued to Other Holders
(as defined below) is not less than $170,941,000, of which at least $107,559,000
aggregate principal amount shall be Exchanged New Notes;

 

Page 2 of 13



--------------------------------------------------------------------------------

(vi) The Company shall have obtained Committee on Uniform Securities
Identification Procedures numbers (CUSIP numbers) for each of the Securities. On
the Closing Date, the Units shall be eligible for deposit at DTC and for DTC
book-entry services;

(vii) Upon the execution and delivery of the Collateral Documents and, following
the Closing, the filing of financing statements (containing adequate
descriptions of the personal property Collateral pursuant to the Uniform
Commercial Code) with the appropriate governmental authorities (including
payment of the appropriate filing or recording fees and any applicable taxes)
and delivery of the applicable documents to the Collateral Agent in accordance
with the provisions of the Collateral Documents, the Collateral Agent, for and
on behalf of itself, the Trustee and each Holder, will have a valid and
perfected first priority lien on the Collateral, subject to Liens permitted to
be incurred under the Indenture and Collateral Documents;

(viii) The Units, as of the Closing Date, satisfy the requirements set forth in
Rule 144A(d)(3) under the Securities Act; and

(ix) The Company shall have delivered to Holder the opinion of Wilmer Cutler
Pickering Hale and Dorr LLP, dated as of the Closing Date, in substantially the
form of Exhibit B attached hereto.

(b) The obligation of the Company hereunder to consummate the transactions
contemplated hereby at the Closing is subject to the satisfaction, at or before
the Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Holder with prior written
notice thereof:

(i) The Holder shall have executed and delivered to the Company each of the
Transaction Documents to which it is a party;

(ii) The Holder shall have delivered, or caused to be delivered, to the Company
the Existing Notes being exchanged pursuant to this Agreement and the Purchase
Price in accordance with the written instructions of the Company;

(iii) The representations and warranties of the Holder in this Agreement shall
be true and correct in all material respects (except for those representations
and warranties that are qualified by materiality, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date
with the same effect as if made on the Closing Date (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such specified date); and

(iv) There shall not be in effect any laws, regulations or governmental or
judicial decrees, injunctions or orders restraining, enjoining or otherwise
prohibiting the consummation of the Exchange and Purchase contemplated hereby.

Section 1.5 Exchange and Sale of Additional New Notes. Simultaneously with the
Closing, the Company (i) may enter into one or more agreements (the “Other
Agreements”) with one or more holders (the “Other Holders”) of Existing Notes to
exchange New Notes with one or more Other Holders for Existing Notes, subject to
the terms of the Indenture, in an aggregate principal amount that, together with
the New Notes issued pursuant to this Agreement, is not less than $170,941,000,
and (ii) may issue additional New Notes pursuant to one or more Other
Agreements, subject to the terms of the Indenture, with one or more Other
Holders and/or any new Holders, so long as the purchase price for any such
additional New Notes is not less than $737.84032 per $1,000 principal amount of
New Notes.

Article II: Covenants, Representations and Warranties of the Holder

The Holder hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and on the Closing Date, to the Company and Cowen and Company, LLC, and
all such covenants, representations and warranties shall survive the Closing.

 

Page 3 of 13



--------------------------------------------------------------------------------

Section 2.1 Power and Authorization. The Holder is duly organized, validly
existing and in good standing, and has the power, authority and capacity to
execute and deliver this Agreement and each other Transaction Document to which
it is a party, to perform its obligations hereunder and thereunder, and to
consummate the Exchange and Purchase contemplated hereby and thereby. If the
Holder that is signatory hereto is executing this Agreement or the other
Transaction Documents to which it is a party to effect the exchange of Exchanged
Existing Notes beneficially owned by one or more other persons or entities or to
effect the purchase of the Purchased New Notes by one or more other persons or
entities (all of whom are thus included in the definition of “Holder”
hereunder), (a) such signatory Holder has all requisite discretionary authority
to enter into this Agreement and such other Transaction Documents on behalf of,
and bind, each such other person or entity that is a beneficial owner of
Exchanged Existing Notes or that is purchasing Purchased New Notes;
(b) Exhibit C hereto is a true, correct and complete list of (i) the name of
each party delivering (as beneficial owner) Exchanged Existing Notes hereunder,
(ii) the principal amount of such Holder’s Exchanged Existing Notes, (iii) the
principal amount of Exchanged New Notes to be issued to such Holder in respect
of its Exchanged Existing Notes, (iv) the amount of the cash payment to be made
to such Holder in respect of the accrued interest on its Exchanged Existing
Notes and (v) the DTC Participant or broker name of, DTC Participant or broker
contact name for, and DTC Participation number of such Holder or its applicable
broker; and (c) Exhibit D hereto is a true, correct and complete list of (i) the
name of each party acquiring (as beneficial owner) Purchased New Notes
hereunder, (ii) the principal amount of Purchased New Notes being acquired by
such Holder and (iii) the DTC Participant name of, DTC Participant contact name
for, and DTC Participation number of such Holder.

Section 2.2 Valid and Enforceable Agreement: No Violations. This Agreement and
each other Transaction Document to which it is a party has been (or by the
Closing will have been) duly executed and delivered by the Holder and
constitutes or will constitute a legal, valid and binding obligation of the
Holder, enforceable against the Holder in accordance with their respective
terms, except that such enforcement may be subject to (a) bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity, whether such enforceability is considered in a
proceeding at law or in equity (the “Enforceability Exceptions”). This
Agreement, each other Transaction Document to which the Holder is a party, and
consummation of the Exchange and Purchase contemplated herein and therein will
not violate, conflict with or result in a breach of or default under (i) the
Holder’s organizational documents, (ii) any agreement or instrument to which the
Holder is a party or by which the Holder or any of its assets are bound, or
(iii) any laws, regulations or governmental or judicial decrees, injunctions or
orders applicable to the Holder, except, in the case of clauses (ii) and (iii),
as would not, individually or in the aggregate, be reasonably expected to have a
material adverse effect on the ability of the Holder to perform its obligations
under this Agreement or the other Transaction Documents to which it is a party.

Section 2.3 Title to the Exchanged Existing Notes. The Holder is the sole legal
and beneficial owner of the Exchanged Existing Notes and all rights and
interests therein and thereto, and the Holder has good, valid and marketable
title to the Exchanged Existing Notes, free and clear of any Liens (other than
pledges or security interests that the Holder may have created in favor of a
prime broker under and in accordance with its prime brokerage agreement with
such broker). The Holder has not, in whole or in part, except as described in
the preceding sentence, (a) assigned, transferred, hypothecated, pledged,
exchanged or otherwise disposed of any of the Exchanged Existing Notes or its
rights in the Exchanged Existing Notes, or (b) given any person or entity any
transfer order, power of attorney or other authority of any nature whatsoever
with respect to the Exchanged Existing Notes. Upon the Holder’s delivery of the
Exchanged Existing Notes to the Company pursuant to the Exchange, the Exchanged
Existing Notes shall be free and clear of all Liens.

Section 2.4 Qualified Institutional Buyer. The Holder is a “qualified
institutional buyer” within the meaning of Rule 144A promulgated under the
Securities Act of 1933, as amended (the “Securities Act”) and was not organized
for the purpose of acquiring the New Notes or the Warrants.

Section 2.5 No Affiliate Status. The Holder is not, and has not been during the
consecutive three month period preceding the date hereof, a director, officer or
“affiliate” within the meaning of Rule 144 promulgated under the Securities Act
(an “Affiliate”) of the Company.

Section 2.6 Restricted Securities. The Holder (a) acknowledges that the issuance
of all the Holder’s Securities pursuant to the Exchange and Purchase has not
been and will not be registered under the Securities Act or any state securities
laws, and the Holder’s Securities are being offered and sold in reliance upon
exemptions provided in the Securities Act and state securities laws for
transactions not involving any public offering which depend upon, among other
things, the accuracy of certain of the Holder’s representations as expressed
herein, (b) understands that

 

Page 4 of 13



--------------------------------------------------------------------------------

the Securities are “restricted securities” under applicable securities laws and
that, pursuant to these laws and, therefore, cannot be sold, transferred,
offered for sale, pledged, hypothecated or otherwise disposed of unless they are
subsequently registered and qualified under the Securities Act and applicable
state laws or unless an exemption from such registration and qualification is
available, and that evidence of the Holder’s Securities will bear one or more
legends to such effect and as otherwise required by the Indenture or the Warrant
Agreement, as applicable (with the removal of any such legend governed by the
terms of the Indenture or Warrant Agreement, respectively), and (c) is acquiring
the Holder’s Securities for investment purposes only, for the account of the
Holder and not with any view toward a distribution thereof or with any intention
of selling, distributing or otherwise disposing of the Holder’s Securities in a
manner that would violate the registration requirements of the Securities Act.
The Holder is able to bear the economic risk of holding the Holder’s Securities
for an indefinite period and has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of its investment in the Holder’s Securities. The Indenture is not
qualified under the Trust Indenture Act of 1939, as amended (the “TIA”), and the
Holder will not, as of the Closing Date, have the protection of any provision of
the TIA.

Section 2.7 No Illegal Transactions. The Holder has not, directly or indirectly,
and no person acting on behalf of or pursuant to any understanding with the
Holder has, engaged in any transactions in the securities of the Company
(including, without limitation, any Short Sales (as defined below) involving any
of the Company’s securities) since the time that such Holder was first contacted
by either the Company, Cowen and Company, LLC or any other person regarding an
investment in the New Notes or the Company. Such Holder covenants that neither
it nor any person acting on its behalf or pursuant to any understanding with
such Holder will engage, directly or indirectly, in any transactions in the
securities of the Company (including Short Sales) prior to the time the
transactions contemplated by this Agreement are publicly disclosed. “Short
Sales” means “short sales” as defined in Rule 200 of Regulation SHO promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
all types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, short sales, swaps, derivatives and similar arrangements (including
on a total return basis), and sales and other transactions through
non-U.S. broker-dealers or foreign regulated brokers. Solely for purposes of
this Section 2.7, subject to the Holder’s compliance with its obligations under
the U.S. federal securities laws and the Holder’s internal policies, “Holder”
shall not be deemed to include any subsidiaries or affiliates of the Holder that
are effectively walled off by appropriate “Chinese Wall” information barriers
approved by the Holder’s legal or compliance department (and thus have no
knowledge of and have not been privy to any information concerning the Exchange
and Purchase).

Section 2.8 Adequate Information: No Reliance. The Holder acknowledges and
agrees that (a) the Holder has been furnished with all materials relating to the
Company and the Exchange and Purchase that the Holder considers necessary or
appropriate to making an investment decision to enter into the Exchange and
Purchase and to invest in the Holder’s Securities and has had the opportunity to
review the Company’s filings with the Securities and Exchange Commission (the
“SEC”), including, without limitation, all filings made pursuant to the Exchange
Act (collectively, the “SEC Documents”), (b) the Holder has had a full
opportunity to ask questions of the Company and its representatives concerning
the Company, its business, operations, financial performance, financial
condition and prospects, and the terms and conditions of the Exchange and
Purchase, (c) the Holder understands that its investment in the Securities
involves a high degree of risk and has had the opportunity to consult with its
accounting, tax, financial and legal advisors to be able to evaluate the risks
involved in the Exchange and Purchase and to make an informed investment
decision with respect to the Exchange and Purchase and (d) the Holder has had
such opportunity to obtain from representatives of the Company such materials
relating to the Company and the Exchange and Purchase as is necessary to permit
it to evaluate the merits and risks of its investment in the Company and has
independently, without reliance upon any representatives of the Company and
based on such materials relating to the Company and the Exchange and Purchase as
the Holder deemed necessary and appropriate, made its own analysis and decision
to enter into this Agreement and the other Transaction Documents to which it is
a party.

Section 2.9 No Public Market. The Holder understands that no public market
exists for the New Notes or Warrants, and that there is no assurance that a
public market will ever develop for the New Notes or Warrants.

Article III: Covenants, Representations and Warranties of the Company

The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and on the Closing Date, to the Holder, and all such covenants,
representations and warranties shall survive the Closing.

 

Page 5 of 13



--------------------------------------------------------------------------------

Section 3.1 Power and Authorization. The Company and each Guarantor is duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and has the power, authority and capacity to
execute and deliver this Agreement and each other Transaction Document (other
than any Other Agreements) to which it is a party, to perform its obligations
hereunder and thereunder, and to consummate the Exchange and Purchase
contemplated hereby and thereby.

Section 3.2 Valid and Enforceable Agreements; No Violations. This Agreement and
each other Transaction Document (other than any Other Agreements) to which the
Company is a party has been (or by the Closing will have been) duly executed and
delivered by the Company and constitutes (or will constitute) a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with their respective terms, except that such enforcement may be subject to the
Enforceability Exceptions. Each Transaction Document to which the Guarantors are
a party (other than any Other Agreements) has been (or by the Closing will have
been) duly executed and delivered by each Guarantor and constitutes (or will
constitute) a legal, valid and binding obligation of each Guarantor, enforceable
against each Guarantor in accordance with its terms, except that such
enforcement may be subject to the Enforceability Exceptions. At the Closing, the
Indenture will govern the terms of the Holder’s New Notes and the Warrant
Agreement will govern the terms of the Holder’s Warrant. All consents,
approvals, orders and authorizations required on the part of the Company and the
Guarantors in connection with the execution, delivery or performance of the
Transaction Documents and the consummation of the Exchange and Purchase have
been obtained and will be effective as of the Closing Date, other than (i) such
filings required to be made after the Closing under applicable federal and state
securities laws, (ii) filings required for the perfection of the security
interests under the Collateral Documents and (iii) with respect to any of the
foregoing, where the failure to make or obtain would not reasonably be expected
to have a material adverse effect on, or a material adverse change in, (A) the
business, operations, financial condition, prospects or results of operations of
the Company and its subsidiaries, taken as a whole, or (B) the ability of the
Company or the Guarantors to perform their obligations under this Agreement and
the other Transaction Documents (other than any Other Agreements), as applicable
(a “Material Adverse Effect”). The entering into of the Transaction Documents
(other than any Other Agreements) and the consummation of the Exchange and
Purchase will not violate, conflict with or result in a breach of or default
under (i) the charter, bylaws or other organizational documents of the Company
or the Guarantors, (ii) any agreement or instrument to which the Company or any
Guarantors is a party or by which the Company or any Guarantors or any of their
assets are bound, or (iii) any laws, regulations or governmental or judicial
decrees, injunctions or orders applicable to the Company or any Guarantors,
except, in the case of clauses (ii) and (iii), as would not, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect.

Section 3.3 Validity of the Holder’s Securities. The Holder’s Securities have
been duly authorized by the Company and, when executed and authenticated in
accordance with the provisions of the Indenture, with respect to the New Notes,
or the Warrant Agreement, with respect to the Warrant, and delivered to the
Holder pursuant to the Exchange and Purchase against delivery of the Exchanged
Existing Notes and payment of the Purchase Price in accordance with the terms of
this Agreement, the Holder’s Securities will be valid and binding obligations of
the Company, enforceable in accordance with their respective terms, except in
each case that such enforcement may be subject to the Enforceability Exceptions.
The issuance of the Holder’s Securities will not be subject to any preemptive,
participation, rights of first refusal and other similar rights. Assuming the
accuracy of the Holder’s representations and warranties hereunder, the Holder’s
Securities (i) will be issued in the Exchange and Purchase exempt from the
registration requirements of the Securities Act pursuant to Section 4(2) of the
Securities Act and Rule 506 of Regulation D promulgated under the Securities
Act, and (ii) will be issued in compliance with all applicable state and federal
laws concerning the issuance of the Holder’s Securities.

Section 3.4 Legal Proceedings. No legal or governmental proceedings or
investigations are pending or, to the knowledge of the Company, threatened to
which the Company or any of its subsidiaries is a party or to which the property
of the Company or any of its subsidiaries is subject that are not described in
the SEC Documents, except for such proceedings or investigations which would not
reasonably be expected to, singly or in the aggregate, result in a Material
Adverse Effect.

Section 3.5 Compliance with Laws. The Company and its subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, except where the failure to have such certificates, authorizations
and permits would not reasonably be expected to have a Material Adverse Effect,
and none of the Company and its subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization

 

Page 6 of 13



--------------------------------------------------------------------------------

or permit which would reasonably be expected to, singly or in the aggregate,
result in a Material Adverse Effect. The Company and its subsidiaries are and
have been in compliance with all applicable laws, statutes, ordinances, rules,
regulations, orders, judgments, decisions, decrees, standards, and requirements
relating to their respective businesses, except where any such non-compliance
would not reasonably be expected to have a Material Adverse Effect.

Section 3.6 No Material Adverse Effect. Since the respective dates as of which
information is given in the SEC Documents, (a) there has not been any material
change in the business, operations, prospects, properties or condition
(financial or otherwise) or results of operations of the Company and its
subsidiaries, taken as a whole, whether or not arising in the ordinary course of
business; and (b) neither the Company nor any of its subsidiaries has sustained
any material loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, in each case, that has
had, or could reasonably be expected to have, a Material Adverse Effect.

Section 3.7 Disclosure. On or before the first business day following the date
of this Agreement, the Company shall issue a press release or file with the SEC
a Current Report on Form 8-K disclosing all material terms of the Exchange and
Purchase and any other nonpublic information that is material to the Company and
was delivered by the Company or its agents or counsel to the Holder or any agent
acting on its behalf (to the extent not previously publicly disclosed).

Article IV: Miscellaneous

Section 4.1 Reasonable Best Efforts. Each party shall use its reasonable best
efforts to satisfy each of the conditions to be satisfied by it as provided in
Section 1.4 of this Agreement.

Section 4.2 Further Assurances. The Holder and the Company each hereby agree to
execute and deliver, or cause to be executed and delivered, such other
documents, instruments and agreements, and take such other actions, as either
party may reasonably request in connection with the transactions contemplated by
this Agreement.

Section 4.3 Costs and Expenses. The Holder and the Company shall each pay their
own respective costs and expenses incurred in connection with the negotiation,
preparation, execution and performance of this Agreement, including, but not
limited to, attorneys’ fees.

Section 4.4 Notice. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed first class mail
(postage prepaid) with return receipt requested or sent by reputable overnight
courier service (charges prepaid) to such address and to the attention of such
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder when
delivered personally, three business days after deposit in the U.S. mail postage
prepaid with return receipt requested and two business days after deposit
postage prepaid with a reputable overnight courier service for delivery on the
next business day.

Section 4.5 Entire Agreement. This Agreement, the Transaction Documents (other
than any Other Agreements) and any documents and agreements executed in
connection with the Exchange and Purchase embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

Section 4.6 Severability. If any one or more of the provisions contained herein,
or the application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.

Section 4.7 Construction. References in the singular shall include the plural,
and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.

 

Page 7 of 13



--------------------------------------------------------------------------------

Section 4.8 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of New York,
without reference to its choice of law rules. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.

Section 4.9 Waiver of Jury Trial. Each party hereby agrees to waive any right to
a trial by jury in any proceeding or counterclaim (whether based upon contract,
tort or otherwise) with respect to any claim, counter-claim or action arising
out of or in connection with this Agreement or the transactions contemplated
hereby (including, without limitation, the Exchange and Purchase.

Section 4.10 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile shall be deemed for all purposes as constituting
good and valid execution and delivery of this Agreement by such party.

[Signature Page Follows]

 

Page 8 of 13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

SAVIENT PHARMACEUTICALS, INC. By:     Name:   Title:  

 

[HOLDER’S LEGAL NAME] By:     Name:   Title:  

 

Page 9 of 13



--------------------------------------------------------------------------------

EXHIBIT A

Form of Indenture

 

Page 10 of 13



--------------------------------------------------------------------------------

EXHIBIT B

Form of Company Counsel Opinion

[Attached]

 

Page 11 of 13



--------------------------------------------------------------------------------

EXHIBIT C

Exchanging Beneficial Owners

 

Name of

Beneficial Owner

   DTC
Participant /
Broker Contact
Name and
Phone Number    Broker DTC
Participant #    Principal
Amount
of Exchanged
Existing Notes
(CUSIP
80517QAA8)    Principal
Amount of
Exchanged
New Notes
(CUSIP
80517Q142)    Cash Interest
Payment

 

Page 12 of 13



--------------------------------------------------------------------------------

EXHIBIT D

Purchasing Beneficial Owners

 

Name of

Beneficial Owner

   DTC Participant
Contact Name and
Phone Number    DTC Participant #    Principal Amount of Purchased New
Notes (CUSIP 80517Q142)

 

Page 13 of 13